Exhibit 10.2
April 16, 2010
Henry Skorny
c/o RealNetworks, Inc.
2601 Elliott Avenue, Suite 1000
Seattle, WA 98121
Dear Hank:
     As you are aware, RealNetworks is going through a transition period. Your
continued dedication and commitment to RealNetworks will be instrumental in
successfully navigating this transition period.
     We understand that a change of this nature can create uncertainty. Thus, we
want to express our gratitude for your past service and our commitment to you as
a continuing member of RealNetworks by providing you with (1) additional
compensation, as detailed below; (2) the payment of a cash retention bonus (the
“Retention Payment”), as detailed below; and (3) certain severance benefits as
more fully detailed in the Change in Control Severance Agreement (the “CIC
Agreement”) if the Company terminates your employment without “Cause” or you
resign for “Good Reason” (for all purposes in this letter, as such terms are
defined in your CIC Agreement) during the period commencing three (3) months
prior to, and ending twenty-four (24) months following, a “Change in Control”
(for all purposes in this letter, as defined in the CIC Agreement) of
RealNetworks (the “CIC Period”).
     Effective February 1, 2010, your annual base salary will be three hundred
and fifty thousand thousand dollars ($350,000) and your target bonus will be
forty-five percent (45%) of your annual base salary. In 2010, you will be
eligible to earn up to an additional 30% of your annual base salary in the form
of cash bonus compensation that will be based on your achievement of special
project-related business milestones in both the first and second halves of 2010.
Additionally, RealNetworks granted you an option to purchase one hundred and
thirty-five thousand (135,000) shares of RealNetworks common stock on
February 1, 2010 (the “Option”), which is scheduled to vest as to twelve and
one-half percent (12.5%) of the shares subject to the Option after each
successive six-month period following the vesting commencement date, subject to
your continued employment through each vesting date. The specific terms of your
Option will be set forth in the standard form of award agreement entered into
between you and RealNetworks.
     Subject to your continued full-time employment through each scheduled
payment date, you are eligible to receive a Retention Payment of up to a maximum
of seven hundred thousand dollars ($700,000), of which fifty percent (50%) is
guaranteed and fifty percent (50%) is discretionary. The exact amount of the
discretionary portion of our Retention Payment will be determined at the time of
payment by the Compensation Committee of the Board of Directors of RealNetworks
(the “Compensation Committee”) in its sole discretion, subject to applicable tax
withholdings, payable as follows:

 



--------------------------------------------------------------------------------



 



  •   On February 1, 2011, you will receive a Retention Payment of up to a
maximum of $466,666.67, of which fifty percent (50%) is a fixed amount and fifty
percent (50%) is a discretionary amount determined by the Compensation
Committee.     •   On August 1, 2011, you will receive a Retention Payment of up
to a maximum of $233,333.33, of which fifty percent (50%) is a fixed amount and
fifty percent (50%) is a discretionary amount determined by the Compensation
Committee.

     If RealNetworks terminates your employment without Cause or you resign for
Good Reason at any time, you will receive the remaining unpaid amount of the
maximum amount of your future Retention Payments, if any, within thirty
(30) days of your termination of employment, less applicable tax withholding.
     In the event of your death or permanent disability, you or your heirs will
be entitled to receive a prorated Retention Payment within thirty (30) days of
your death or permanent disability. The maximum amount of such prorated
Retention Payment will be based on the number of days between February 1, 2010,
and the date of your death or permanent disability relative to five hundred and
forty-seven (547) days, payment of fifty percent (50%) of which remains subject
to the discretion of the Compensation Committee. In the event of any mutually
agreed (1) change in your employment status to part-time for a continuous period
lasting greater than three (3) months; or (2) your leave of absence for a
continuous period lasting greater than three (3) months, the amount of the
Retention Payment may be adjusted, in the Compensation Committee’s sole
discretion, to reflect appropriately the change in status (for example, by
altering the payment schedule, prorating the payments, tolling the payment
schedule or such other method determined by the Company).
     Under your CIC Agreement, if the Company terminates your employment without
Cause or you resign for Good Reason during the CIC Period, you generally will be
entitled to the following enhanced severance benefits: (1) a lump sum payment
equal to one hundred and twenty-five percent (125%) of your (a) annual base
salary and (b) target bonus opportunity, in each case as in effect at
termination of employment or, if greater, immediately prior to the Change in
Control; (2) a lump sum payment equal to the prorated bonus amount, if any, for
any partially completed bonus period, to the extent not already paid;
(3) accelerated vesting as to one hundred percent (100%) of your unvested equity
awards granted on or after February 1, 2010; (4) extension of the
post-termination exercise period on all of your vested equity awards to twelve
(12) months following the date of your termination of employment (except with
respect to your incentive stock options), but in no event beyond the original
term of the award; and (5) company-paid COBRA for up to eighteen (18) months
following your termination of employment. The foregoing is only a summary of the
benefits under your CIC Agreement. Your right to the above severance benefits is
subject to your execution of a release of claims in favor of the Company and
your compliance with the restrictive covenants in your CIC Agreement. You should
review your CIC Agreement for the specific details, a copy of which is attached
hereto as Attachment A. If there is a conflict between this letter and the CIC
Agreement, the terms of the CIC Agreement will control.
     The Company intends that the Retention Payments comply with, or be exempt
from, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Specifically, the Retention Payment will be exempt from the requirements
of Section 409A because all such payments will be made within the applicable
short-term deferral period, in accordance with the requirements of
Section 1.409A-1(b)(4) of the Treasury Regulations. Each Retention Payment is

 



--------------------------------------------------------------------------------



 



intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. In no event will the Company reimburse you for any
taxes that may be imposed on you as a result of Section 409A.
     Although we intend the Retention Payment and the other benefits described
in this letter as an incentive for your continued employment with RealNetworks,
your employment remains at-will. RealNetworks or you may terminate your
employment at any time, with or without cause, for any reason or no reason,
except as may be restricted by law or contract.
     We are excited that we are able to provide you with the benefits described
in this letter. We appreciate your dedication and your past efforts and we look
forward to your ongoing contributions to the future success of RealNetworks.

          Sincerely,
      By:   /s/ Robert Kimball         Robert Kimball        President and
Acting Chief Executive Officer        ACCEPTED and AGREED:
      /s/ Henry Skorny     Date: April 16, 2010    Henry Skorny             

 